 Case: 1:16-cr-00793 Document #: 109 Filed: 05/21/21 Page 1 of 1 PageID #:437

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:16−cr−00793
                                                          Honorable Andrea R. Wood
Michael Persaud
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 21, 2021:


      MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud:
Telephonic status hearing set for 5/26/2021 is stricken and reset for 5/26/2021 at 2:30 PM.
TIME CHANGE ONLY. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
